700 S.E.2d 924 (2010)
James SODER, Employee, Plaintiff,
v.
CORVEL CORPORATION, Employer, and
The Travelers, Carrier, Defendants.
No. 189P10.
Supreme Court of North Carolina.
August 26, 2010.
Angela Newell Gray, Greensboro, for James Soder.
Jason R. Shoemaker, Shantel A. Boone, Gastonia, for Corvel Corporation, et al.
Prior report: ___ N.C.App. ___, 690 S.E.2d 30.

ORDER
Upon consideration of the petition filed by Plaintiff on the 4th of May 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*925 "Denied by order of the Court in conference, this the 26th of August 2010."